Dismissed; Opinion Filed January 3, 2020




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-00976-CV

    FRITZ MANAGEMENT, LLC AND INTERVENORS FRIES RESTAURANT
MANAGEMENT, LLC, FAST BUILDERS, LLC, AND FIREBRAND PROPERTIES, LP,
                            Appellants
                                V.
HUGE AMERICAN REAL ESTATE, INC., SUNIL DHAROD, SHARMILA S. DHAROD,
DAVID MORRIS, FAST AMERICAN RESTAURANTS, INC., AND HUGE AMERICAN
                    RESTAURANTS, INC., Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-19-07578

                            MEMORANDUM OPINION
                  Before Justices Osborne, Partida-Kipness, and Pedersen, III
                              Opinion by Justice Partida-Kipness
       Before the Court is appellants’ December 20, 2019 motion to dismiss the appeal. We grant

the motion and dismiss the appeal.




                                                /Robbie Partida-Kipness/
                                                ROBBIE PARTIDA-KIPNESS
                                                JUSTICE

190976F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 FRITZ MANAGEMENT, LLC AND                          On Appeal from the 193rd Judicial District
 INTERVENORS FRIES RESTAURANT                       Court, Dallas County, Texas
 MANAGEMENT, LLC, FAST                              Trial Court Cause No. DC-19-07578.
 BUILDERS, LLC AND FIREBRAND                        Opinion delivered by Justice Partida-
 PROPERTIES, LP, Appellants                         Kipness, Justices Osborne and Pedersen, III
                                                    participating.
 No. 05-19-00976-CV         V.

 HUGE AMERICAN REAL ESTATE,
 INC., SUNIL DHAROD, SHARMILA S.
 DHAROD, DAVID MORRIS, FAST
 AMERICAN RESTAURANTS, INC.,
 AND HUGE AMERICAN
 RESTAURANTS, INC., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees Huge American Real Estate, Inc., Sunil Dharod, Sharmila
S. Dharod, David Morris, Fast American Restaurants, Inc., and Huge American Restaurants, Inc.
recover their costs of this appeal, if any, from appellants Fritz Management, LLC, and
Intervenors Fries Restaurant Management, LLC, Fast Builders, LLC, and Firebrand Properties,
LP.


Judgment entered this 3rd day of January, 2020.




                                              –2–